Citation Nr: 1206610	
Decision Date: 02/23/12    Archive Date: 03/09/12

DOCKET NO.  10-11 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Whether new and material evidence has been received with respect to a claim of service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel

INTRODUCTION

The Veteran had active duty service from November 1967 to February 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision issued by the Newark, New Jersey, Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran was initially denied service connection for PTSD in a November 2007 rating decision.  In April 2008, the Veteran again sought service connection for PTSD.  A June 2008 rating decision continued the prior denial.  Another rating action in November 2008 confirmed the denial.  The Veteran submitted a December 2008 notice of disagreement.  While he referenced the November 2008 determination, the Board notes that the June 2008 rating decision had not yet become final and thus that is the determination on appeal here.

In the November 2008 rating decision, the RO adjudicated the issue on the merits.  However, given the procedural history as described above, new and material evidence is required to reopen the claim, regardless of how the RO characterized the issue.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156; Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

In September 2011, a Board hearing was held before the undersigned.  A transcript of that hearing is associated with the claims file.

The Board reopens the Veteran's psychiatric claim and the underlying service connection issue is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if any action on his part is required.



FINDINGS OF FACT

1.  The evidence received within one year of the issuance of a November 2007 rating decision is neither cumulative nor redundant, relates to unestablished facts necessary to substantiate the claim of service connection for PTSD, and raises a reasonable possibility of substantiating the claim.

2.  The November 2007 rating decision, which denied the Veteran's claim of entitlement to service connection for PTSD claim, never became final.


CONCLUSION OF LAW

New and material evidence has been received, with respect to the claim of entitlement to service connection for PTSD.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011). 

As the instant decision reopens the claim of service connection for PTSD, and remands for additional development, no further discussion of VCAA compliance of that issue is required at this time. 




Analysis 

Initially, the Board notes that all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal, has been reviewed.  Although there is an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate, and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d) 

In general, in order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

Moreover, service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) [i.e., under the criteria of Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)]; a link, established by medical evidence, between the Veteran's current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304 (2011). 

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304 (2011). 

Additionally, the evidentiary standard for establishing in-service stressors in claims for PTSD was recently relaxed, adding to the types of claims VA will accept through credible lay testimony alone.  The new regulations provide that if a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3) (2011).

"Fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  Id. 

If, however, the Veteran did not serve in combat, or if the claimed stressor is not related to combat or the fear of hostile military activity, there must be independent evidence to corroborate the Veteran's statement as to the occurrence of the claimed stressor.  See Doran v. Brown, 6 Vet. App. 283, 288-89 (1994).  The Veteran's testimony alone cannot establish the occurrence of a non-combat stressor.  See Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Furthermore, an opinion by a medical health professional based on post-service examination of the Veteran cannot be used to establish the occurrence of a stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996). 

Where there has been a prior decision on the claim, as in the present case, it must first be determined whether such determination has become final.  In this regard, if a communication meeting the requirements of a notice of disagreement under 38 C.F.R. § 20.201 was filed prior to the expiration of the appeal period, then a finding of finality as to the prior decision is precluded.  Similarly, if new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  See 38 C.F.R. § 3.156(b).  In applying this provision, new evidence is defined as existing evidence not previously submitted to agency decision-makers.  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).

New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).  However, new evidence can be sufficient to reopen a claim if it contributes to a more complete picture of the circumstances surrounding the origin of a veteran's disability, even where it may not convince the Board to grant the claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

In the present case, the Veteran failed to submit, prior to the expiration of the appeal period, any correspondence that may be construed as a notice of disagreement with the November 2007 rating decision denying service connection for PTSD.  However, within one year from the issuance of the November 2007 rating decision, additional evidence was added to the claims file.  In order to evaluate whether such evidence is "new and material," the basis for the denial must be determined.  Here, the RO denied the Veteran's claim of service connection for PTSD in the November 2007 rating decision because the evidence failed to establish a confirmed diagnosis of PTSD.  

In documents dated and added to the file in August 2008, a psychologist and psychiatrist provide a PTSD diagnosis and relate such disability to military service.  Furthermore, statements from the Veteran and a fellow shipmate, received in April 2008, indicate stressors, to include airstrikes and an incident where they found a sailors body in the Mekong River, providing detail beyond that gleaned from the statements submitted in association with the original claim.  Such evidence was not previously before agency decisionmakers and it relates directly to whether the Veteran has PTSD and whether such is related to his military service- unestablished facts necessary to substantiate the claim.  Therefore, the evidence added to the record within a year from the issuance of the November 2007 rating decision is new and material.  Consequently, the provisions of 38 C.F.R. § 3.156(b) apply, and the prior November 2007 rating action did not become final.  

In sum, because new and material evidence was received within one year of its issuance, the November 2007 rating decision never became final.  The underlying claim of service connection will be addressed in the remand portion of this decision, to follow below.


ORDER

New and material evidence having been received within one year from the issuance of the November 2007 rating decision, that determination never became final and the claim of service connection may be considered on the merits; to this extent only, the appeal granted.


REMAND

As noted above, the provisions of 38 C.F.R. § 3.304(f), regarding PTSD, were amended effective July 13, 2010.  

In the instant case, the Veteran has described stressors consistent with fear of hostile military and terrorist activity.  

Specifically he has provided statements (to include from a fellow shipmate, M.A.O.) and testimony attesting that the U.S.S. Satyr was under the threat of constant fire from the enemy.  The Veteran and M.A.O. also reported an incident when the ship ran aground in the Mekong River, putting everyone on aboard on full alert.  The Veteran submitted online information regarding the U.S.S. Satyr.  Of interest, a caption from a February 1971 issue of Hai Quan documents "Anchored in the middle of the Mekong River, USS Satyr is tasked with providing support and repairs for river assault craft of the Vietnamese Brown Water Navy."  The Veteran also submitted a copy of a citation fellow shipmate W.A.E. received for "meritous service while serving with the Armed Forces of the Republic of Vietnam engaged in armed conflict against the [enemy]. . . onboard the U.S.S. Satyr from September 1970 to July 1971".

The Veteran's personnel file documents that he was aboard the U.S.S. Satyr from February 1970 to February 1971.  His military occupation was a stock/supply clerk.  

Although this evidence does not expressly establish that the Veteran was involved in hostile fire, the Board finds that the lay statements and Board hearing testimony are credible, and the claimed stressors are consistent with the places, types, and circumstances of his service.  See Dalton v. Nicholson, 21 Vet. App. 23, 36 (2007).  Thus, it is found that his claimed stressors are sufficiently corroborated.  See 38 C.F.R. § 3.304(f)(3); see, also, e.g., Pentecost v. Principi, 16 Vet. App. 124 (2002). 

Furthermore, the submitted online information is consistent with the Veteran's assertions that the U.S.S. Satyr was under threat of constant fire in the middle of the Mekong River.   

Given the above, the claimed stressors are here accepted.  However, the Veteran has not been afforded a VA examination to determine whether any current diagnosis is due to such stressors.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Finally, the most recent VA treatment records associated with the claims file are dated in July 2011 (Virtual VA has been reviewed and no treatment records for the Veteran are on file).  The Veteran indicates that he has been receiving ongoing treatment for his psychiatric disability at East Orange VA Hospital.  Thus, ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following:

1. The RO should secure for the record copies of the complete updated clinical records of any and all East Orange VA Hospital treatment or any other VA medical facility that has treated the Veteran for his psychiatric disorder since July 2011 and associate those documents with the claims file.

2. The Veteran should also be asked if he has had any additional private treatment for his psychiatric condition.  If so, he should identify the providers and submit releases for the records.  The RO should secure complete clinical pertinent records from the sources identified.  Any negative search should be noted in the record and communicated to the Veteran.

3. Following completion of the above to the extent possible, the RO should arrange for the Veteran to undergo a VA examination with a psychiatrist or psychologist to determine the nature and likely etiology of the claimed psychiatric disorder.  The entire claims file, including a copy of this remand, must be made available to the examiner for review.

4. Accordingly, the examiner should review the pertinent evidence, including the Veteran's lay assertions, and also undertake any indicated studies.  Then, based on the examination and record review, the examiner should provide an opinion as to the following:

(a) Whether it is at least as likely as not (i.e., there is a 50 percent probability or greater) that the Veteran's claimed stressors involving fear of hostile military activity on board the U.S.S. Satyr, in the Mekong River are adequate to support a diagnosis of PTSD.  If so, are his current psychiatric symptoms related to the claimed stressors?  If the examiner does not diagnose PTSD, it should be explained why the Veteran does not meet the criteria for a diagnosis of PTSD.  In making this determination, the examiner is asked to assume that the Veterans' claimed stressors onboard the U.S.S. Satyr occurred as stated and involved fear of hostile military and terrorist activity, respectively.

(b) The examiner is also asked to provide an opinion as to whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that the Veteran has a psychiatric disorder other than PTSD that was incurred during his active service or is otherwise etiologically related to any event or circumstance of his active service.

All opinions must be accompanied by a clear rationale.  If the examiner finds that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.  

5. Following the above development, the RO/AMC should review the claims file and readjudicate the Veteran's claim of service connection for PTSD.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


